Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 08/06/2020, 02/25/2021,  07/30/2021, and 12/22/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an outer elastic body” in line 11, and “a gasket in contact with the outer peripheral member” in line 20. It is unclear whether “an outer elastic body” and “a gasket” are the same or different structures. Further, it is unclear whether the outer elastic body (20) contacts the outer peripheral member of not. Figures 1-3 shows the outer surface of outer elastic body (20) is parallel to the axis X, and the gasket (23) as 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims(s) 1, and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 2003 185028; Sato) in view of D2 (US 2014-0203514; Colineau et al.) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. Attached translation shows the Paragraph numbers. 
As to claim 1, D1 discloses a sealing apparatus configured to seal an annular space that is formed between an inner peripheral member and an outer peripheral member around an axis (Figure 1 shows a sealing apparatus disposed in a space between the housing 2 and shaft 3 around the axis of the shaft 3), the sealing apparatus comprising: 
an outer seal  (10) formed annularly around the axis; and 
an inner seal (20) formed annularly around the axis, the inner seal being attached to the outer seal so as to form an annular space (7) with the outer seal around the axis,

an outer reinforcing ring (14) formed annularly around the axis; and 
an outer elastic body (11a, 13; ¶ 0017) that is attached to the outer reinforcing ring (14) and that is formed annularly around the axis, the outer elastic body (13) being formed from an elastic body having electrical conductivity (lacks disclosure), the outer elastic body including: 
a dust lip (16) extending toward the axis, the dust lip (16) being in contact with the inner peripheral member (3) such that the inner peripheral member is slidable; 
a conduction lip (11) being provided on an inner side of the dust lip (16) and extending toward the axis, the conduction lip (11) being in contact with the inner peripheral member (3) such that the inner peripheral member is slidable; and 
a gasket (outer most surface of 13) in contact with the outer peripheral member (2), 
wherein, at an annular fitting surface (surface where 21a and 13 contacts) formed around the axis, the inner seal (20) is attached to the outer elastic body (13) of the outer seal from an inner peripheral side, 
the inner seal (20) including: 
an inner reinforcing ring (21) formed annularly around the axis; and 
an inner elastic body (elastic portion of 22) that is attached to the inner reinforcing ring (21) and that is formed annularly around the axis, the inner elastic body being formed from an elastic body (¶ 0021) having electrical conductivity (lacks disclosure), the inner elastic body including a grease lip (22) extending toward the axis 
wherein the outer seal (10) has a spring (15) on an outer periphery side of the conduction lip (11) and configured to press the conduction lip toward the inner periphery side (¶ 0019).  
D2 teaches it is well known in the art to have seal (2) made of electrically conductive material to prevent damage due to electrostatic charge (abstract; ¶ 0005-0008, 0056, and claims 1 and 3.) It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the outer elastic body and the inner elastic body of D1 with electrically conductive material as taught by D2.    
Thus, the simple substitution of one known element (electrically conductive elastic body) for another (elastic body) producing a predictable result renders the claim obvious. 

As to claim 3, D1 discloses the sealing apparatus according to claim 1, wherein the sealing apparatus includes at least one of an outer peripheral protrusion projecting beyond the fitting surface to the outer periphery side and being disposed on the inner elastic body (21a of the inner seal has a protrusion that protrudes beyond the fitting surface; Figure 1) and an inner peripheral protrusion projecting beyond the fitting surface to the inner periphery side and being disposed on the outer elastic body (portion of 13 that faces 21a has a protrusion that protrudes beyond the fitting surface; Figure 1.)  

As to claim 4, D1 discloses the sealing apparatus according to claim 3, wherein the outer peripheral protrusion is formed on at least part of the inner elastic body, and the inner peripheral protrusion is formed on at least part of the gasket (portion of 13 that faces 21a has a protrusion, and 21a has a protrusion; both protrusions abut each other; Figure 1.)  

As to claim 5, D1 discloses the sealing apparatus according to claim 1, wherein the conduction lip (11) includes a conduction lip distal end portion that has a cross section formed in a wedge shape projecting convexly toward the axis (Figure 1).   


Claims(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (JP 2003 185028; Sato) and D2 (US 2014-0203514; Colineau et al.) and in view of D3 (JP 2014 240676; Applicant admitted prior art) Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. Attached translation shows the Paragraph numbers. 
As to claim 2, D1 discloses the sealing apparatus according to claim 1, wherein conductive (lacks disclosure) grease is housed in the space (7) formed by the outer seal  and the inner seal (¶ 0022).  
	D3 teaches it is well known in the art to have conductive grease in the seal assembly to remove static electricity (abstract; ¶ 57.) It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace 
	Thus, the simple substitution of one known element (conductive grease) for another (grease) producing a predictable result renders the claim obvious. 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NATHAN CUMAR/Primary Examiner, Art Unit 3675